UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x
UNITED STATES OF AMERICA,                                                 :
                                                                          :
                                                                          :
                                                                          :
                             - against -                                  :   1:15-cr-00287-LTS
                                                                          :
                                                                          :   NOTICE OF APPEARANCE
                                                                          :
SEAN STEWART,                                                             :
                                                                          :
                                           Defendant.                     :
                                                                          :
-----------------------------------------------------------------------x


                  PLEASE TAKE NOTICE that Steven M. Witzel hereby enters his appearance in

this action as counsel for defendant Sean Stewart.




Dated: New York, New York
       January 4, 2019


                                                            Respectfully submitted,

                                                            FRIED, FRANK, HARRIS, SHRIVER
                                                             & JACOBSON LLP


                                                            By: /s/ Steven M. Witzel
                                                                Steven M. Witzel
                                                            One New York Plaza
                                                            New York, New York 10004
                                                            (212) 859-8000
                                                            Steven.Witzel@friedfrank.com

                                                            Attorney for Defendant
                                                            Sean Stewart
